Gilchrist, C. J.
The plaintiff' entered the land in question by the permission of Nehemiah Chase, who had *116no title that appears, and of course was a mere trespasser at the beginning. But that fact is of no material significance, since, at a subsequent period, he appears by his own admission to have been the tenant of James Glynn, for a term that did not extend beyond the first of April, 1846. His possession, therefore, is evidence of the title of James Glynn, and this title was conveyed to Sophronia Chase. The deed of Page to Glynn and Pike of the seventy-acre lot, which embraced the premises in dispute, and the possession of the plaintiff under James Glynn, conclude all question that can arise upon the ease, as'to the title of Pike and Glynn, and of course the title of Sopb.ronia Chase.
The term of the plaintiff’s license to remain upon the land expired on the first of April, 1846. The land had then been conveyed to Sophronia Chase, and no pretence of a license from her is set up. The plaintiff was then upon the land clearly without right, and as a mere trespasser. No notice to quit was necessary. The defendant was properly authorized by the owner of the land to remove the building, which, being attached to the soil, was hers.
The character of a tenant did not pertain to the plaintiff, and he was not entitled to be otherwise treated than as a mere stranger, against whom the entry of the lawful owner of the land is no trespass.
There was no need of any notice to quit, and therefore the admission of evidence as to the contents of the paper left with the plaintiff was of no prejudice to the verdict— the whole matter having been superfluous and irrelevant.
There does not appear to have been anything improper in the manner in which the defendant and his associates executed the order of Sophronia Chase. They were not bound to protect the hay that was wrongfully there. The plaintiff himself was the party to have taken care of that. He kept it on the land at his own peril.
The verdict must be set aside and judgment entered for the defendant.